Citation Nr: 0829352	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied the veteran's claim of 
entitlement to service connection for hearing loss.  The 
veteran received a videoconference hearing before the 
undersigned Veterans Law Judge in June 2008.


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the veteran's hearing loss is not related to service, nor was 
it aggravated by service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

In August 2006, prior to the initial adjudication of this 
claim, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This letter 
also provided the notice of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged in the timing of these notices, and none is apparent 
from the record.
 
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied.  The Board notes that a VA examiner who saw 
the veteran in April 2007 suggested that an opinion should be 
sought from an otolaryngologist as to whether the veteran's 
otitis media and ear infections caused his bilateral hearing 
loss.  This was apparently not done, but the Board notes that 
such an opinion would be of little, if any, probative value 
since it is clear that these things preexisted the veteran's 
service and were not aggravated by his service.  In fact, the 
veteran's main contention, as discussed during the June 2008 
hearing, is that his bilateral hearing loss was caused by his 
exposure to noise in service.  The Board also points out that 
a claim of entitlement to service connection for, 
essentially, otitis media with residual hearing loss was 
denied by the Board in April 1955.  

The veteran has alleged that his current hearing loss is 
related to service.  The veteran specifically contends that 
his hearing loss is due to otitis externa/media that was 
aggravated in service, or in the alternative that his hearing 
loss was due to noise exposure in service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss, as 
either directly incurred in, or aggravated by service.  In 
this regard, the Board notes that the veteran's entrance 
examinations, dated December 1950 and October 1951, show a 
normal level of hearing, of 15/15 whispered voice.  The 
veteran's October 1951 entrance examination did specifically 
note the presence of a mild external otitis.  The veteran was 
treated for this condition throughout service, and the 
veteran's service medical records do show that the veteran 
reported a long history of otitis media and infection in 
service.  However, the veteran's September 1953 report of 
separation examination did not show any otitis diagnosis, and 
showed a normal level of hearing of 15/15 in both ears to 
both whispered and spoken voice.  Thus, while the veteran was 
treated in service for otitis, there is no evidence that his 
hearing was in any way affected in service.  The Board also 
points out that the veteran was previously denied service 
connection for external otitis with otitis media and 
defective hearing by an April 1955 Board decision.

The evidence of record does not show any complaints of 
hearing loss until April 1984, when the veteran was seen 
privately with complaints of increasing deterioration of 
hearing in the left ear for the past 8 to 10 months.  While 
this report noted that the veteran had ear surgery in 1957, 
several years after service, the earliest evidence showing 
hearing loss is this April 1984 private treatment record and 
attached audiogram.  This would place the veteran's initial 
onset of hearing loss approximately 30 years after his 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).

Furthermore, the veteran was provided with a VA examination 
in April 2007.  At that time, the veteran's in service 
medical history, and post service history of hearing loss, 
was noted.  The veteran's history of reportedly being 
initially rejected from the military for his otitis 
media/externa was noted, as well as the veteran's treatment 
in service for ear infections, and the findings of normal 
hearing.  It was noted that the veteran reported exposure to 
loud noise while in service from demolitions and weapons.  He 
stated he wore hearing protection.  The veteran also reported 
occupational noise exposure since service from work, using 
drills, but that he wore ear plugs while drilling.  He also 
reported recreational exposure to loud noise since service, 
from open cab tractors and chainsaws.  He reported wearing 
hearing protection only when using chainsaws.  He reported a 
yellowish drainage from his left ear while in Korea.  He 
stated that he has had recurrent drainage and infection in 
both ears since that time.  He reported three surgeries on 
his right ear in 1955 to patch a hole in the eardrum, and 
surgery on his left ear for bone constructions in 1985.  The 
evidence of record however appears to show right ear surgery 
in 1957, and left ear surgery in 1987.

Upon examination, the veteran was found to have a moderately 
severe to severe mixed hearing loss through 1500Hz, and a 
profound high frequency mixed hearing loss in the right ear, 
and a moderately severe to severe mixed hearing loss through 
2000 HZ and a profound high frequency mixed hearing loss in 
the left ear.  It was also noted that an otoscopic inspection 
revealed a very abnormal TM area on the right with possible 
perforation.  The left ear was full of moist yellowish debris 
which was most likely infection, but the TM could not be 
visualized because of the debris.

The examiner indicated that the veteran's type of hearing 
loss was not typically associated with exposure to loud 
noise, but was more likely than not related to his history of 
ear infections and ear surgeries.

Thus, considering the above cited evidence and all evidence 
of record, the evidence shows that the veteran's current 
hearing loss did not manifest until many years after his 
separation from service, and is not due to noise exposure in 
service.  Further, the evidence of record shows that the 
veteran's current hearing loss is more likely related to his 
history of ear infections, which the evidence shows 
preexisted service, and does not show was aggravated in 
service, and for which the veteran was already denied service 
connection by an April 1955 Board decision.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for hearing loss.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


